

  Exhibit 10.4                           
     Guaranty Federal Savings Bank
Restricted Stock Plan
and Trust Agreement
 
 
Article I
ESTABLISHMENT OF THE PLAN AND TRUST
 
1.01 Guaranty Federal Savings Bank ("Savings Bank") hereby establishes the
Restricted Stock
Plan (the "Plan") and Trust (the "Trust") upon the terms and conditions
hereinafter stated in this Restricted
Stock Plan and Trust Agreement (the "Agreement").
 
1.02 The Trustee hereby accepts this Trust and agrees to hold the Trust assets
existing on the
date of this Agreement and all additions and accretions thereto upon the terms
and conditions hereinafter
stated.
 
Article II
 
PURPOSE OF THE PLAN
 
2.01 The purpose of the Plan is to reward and to retain personnel of experience
and ability in
key positions of responsibility with the Savings Bank and its subsidiaries, by
providing such personnel of
the Savings Bank and its subsidiaries with an equity interest in the parent
corporation of the Savings Bank,
Guaranty Federal Bancshares, Inc. ("Parent"), as compensation for their prior
and anticipated future
professional contributions and service to the Savings Bank and its subsidiaries.
 
Article III
 
DEFINITIONS
 
The following words and phrases when used in this Plan with an initial capital
letter, unless the
context clearly indicates otherwise, shall have the meaning as set forth below.
Wherever appropriate, the
masculine pronoun shall include the feminine pronoun and the singular shall
include the plural.
 
3.01 "Beneficiary" means the person or persons designated by the Participant to
receive any
benefits payable under the Plan in the event of such Participant's death. Such
person or persons shall be
designated in writing on forms provided for this purpose by the Committee and
may be changed from time
to time by similar written notice to the Committee. In the absence of a written
designation, the Beneficiary
shall be the Participant's surviving spouse, if any, or if none, the
Participant's estate.
 
3.02 "Board" means the Board of Directors of the Savings Bank, or any successor
corporation
thereto.
 
3.03 "Cause" means the personal dishonesty, incompetence, willful misconduct,
breach of
fiduciary duty involving personal profits, intentional failure to perform stated
duties, willful violation of
a material provision of any law, rule or regulation (other than traffic
violations and similar offense), or a
material violation of a final cease-and-desist order or any other action which
results in a substantial financial
loss to the Parent, Savings Bank or its Subsidiaries.
 
3.04 "Change in Control" shall mean: (i) the sale of all, or a material portion,
of the assets of
the Parent or Savings Bank; (ii) the merger or recapitalization of the Parent or
the Savings Bank whereby
the Parent or Savings Bank is not the surviving entity; (iii) a change in
control of the Parent or Savings
Bank, as otherwise defined or determined by the Office of Thrift Supervision
("OTS") or regulations
promulgated by it; or (iv) the acquisition, directly or indirectly, of the
beneficial ownership (within the
meaning of that term as it is used in Section 13(d) of the 1934 Act and the
rules and regulations
promulgated thereunder) of twenty-five percent (25%) or more of the outstanding
voting securities of the
Parent or Savings Bank by any person, trust, entity or group. This limitation
shall not apply to the
purchase of shares of up to 25% of any class of securities of the Parent or
Savings Bank by a tax-qualified
employee stock benefit plan which is exempt from the approval requirements, set
forth under 12 C.F.R.
Â§574.3(c)(1)(vi) as now in effect or as may hereafter be amended. The term
"person" refers to an
individual or a corporation, partnership, trust, association, joint venture,
pool, syndicate, sole
proprietorship, unincorporated organization or any other form of entity not
specifically listed herein. The
decision of the Committee as to whether a Change in Control has occurred shall
be conclusive and binding.
 
3.05 "Committee" means the Board of Directors of the Parent or the Restricted
Stock Plan
Committee appointed by the Board of Directors of the Parent pursuant to Article
IV hereof.
 
3.06 "Common Stock" means shares of the common stock of the Savings Bank or any
successor
corporation or Parent thereto.
 
3.07 "Conversion" means the effective date of the stock charter of the Savings
Bank and
simultaneous acquisition of all of the outstanding stock of the Savings Bank by
the Parent.
 
3.08 "Director" means a member of the Board of the Savings Bank.
 
3.09 "Director Emeritus" means a person serving as a director emeritus, advisory
director,
consulting director, or other similar position as may be appointed by the Board
of Directors of the Savings
Bank or the Parent from time to time.
 
3.10 "Disability" means any physical or mental impairment which renders the
Participant
incapable of continuing in the employment or service of the Savings Bank or the
Parent in his current
capacity as determined by the Committee.
 
3.11 "Employee" means any person who is employed by the Savings Bank or a
Subsidiary.
 
3.12 "Effective Date" shall mean the date of stockholder approval of the Plan by
the Parent's
stockholders.
 
3.13 "Parent" shall mean Guaranty Federal Bancshares, Inc., the parent
corporation of the
Savings Bank.
 
3.14 "Participant" means an Employee, Director or Director Emeritus who receives
a Plan Share
Award under the Plan.
 
3.15 "Plan Shares" means shares of Common Stock held in the Trust which are
awarded or
issuable to a Participant pursuant to the Plan.
 
3.16 "Plan Share Award" or "Award" means a right granted to a Participant under
this Plan to
earn or to receive Plan Shares.
 
3.17 "Plan Share Reserve" means the shares of Common Stock held by the Trust
pursuant to
Sections 5.03 and 5.04.
 
3.18 "Savings Bank" means Guaranty Federal Savings Bank, and any successor
corporation
thereto.
 
3.19 "Subsidiary" means those subsidiaries of the Savings Bank which, with the
consent of the
Board, agree to participate in this Plan.
 
3.20 "Trustee" or "Trustee Committee" means that person(s) or entity nominated
by the
Committee and approved by the Board pursuant to Sections 4.01 and 4.02 to hold
legal title to the Plan
assets for the purposes set forth herein.
 
Article IV
 
ADMINISTRATION OF THE PLAN
 
4.01 Role of the Committee. The Plan shall be administered and interpreted by
the Board of
Directors of the Parent or a Committee appointed by said Board, which shall
consist of not less than two
non-employee members of the Board, which shall have all of the powers allocated
to it in this and other
sections of the Plan. All persons designated as members of the Committee shall
be "Non-Employee
Directors" within the meaning of Rule 16b-3 under the Securities Exchange Act of
1934, as amended
("1934 Act"). The interpretation and construction by the Committee of any
provisions of the Plan or of
any Plan Share Award granted hereunder shall be final and binding. The Committee
shall act by vote or
written consent of a majority of its members. Subject to the express provisions
and limitations of the Plan,
the Committee may adopt such rules, regulations and procedures as it deems
appropriate for the conduct
of its affairs. The Committee shall report its actions and decisions with
respect to the Plan to the Board
at appropriate times, but in no event less than one time per calendar year. The
Committee shall recommend
to the Board one or more persons or entity to act as Trustee in accordance with
the provision of this Plan
and Trust and the terms of Article VIII hereof.
 
4.02 Role of the Board. The members of the Committee and the Trustee shall be
appointed or
approved by, and will serve at the pleasure of the Board. The Board may in its
discretion from time to time
remove members from, or add members to, the Committee, and may remove, replace
or add Trustees. The
Board shall have all of the powers allocated to it in this and other sections of
the Plan, may take any action
under or with respect to the Plan which the Committee is authorized to take, and
may reverse or override
any action taken or decision made by the Committee under or with respect to the
Plan, provided, however,
that the Board may not revoke any Plan Share Award already made except as
provided in Section 7.01(b)
herein.
 
4.03 Limitation on Liability. No member of the Board, the Committee or the
Trustee shall be
liable for any determination made in good faith with respect to the Plan or any
Plan Share Awards granted.
If a member of the Board, Committee or any Trustee is a party or is threatened
to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or
investigative, by any reason of anything done or not done by him in such
capacity under or with respect
to the Plan, the Parent and the Savings Bank shall indemnify such member against
expenses (including
attorney's fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred by him
or her in connection with such action, suit or proceeding if he or she acted in
good faith and in a manner
he or she reasonably believed to be in the best interests of the Parent, the
Savings Bank and its Subsidiaries
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe his conduct was
unlawful. Notwithstanding anything herein to the contrary, in no event shall the
Savings Bank take any
actions with respect to this Section 4.03 which is not in compliance with the
limitations or requirements
set forth at 12 CFR 545.121, as may be amended from time to time.
 
Article V
 
CONTRIBUTIONS; PLAN SHARE RESERVE
 
5.01 Amount and Timing of Contributions. The Board of Directors of the Savings
Bank shall
determine the amounts (or the method of computing the amounts) to be contributed
by the Savings Bank
to the Trust established under this Plan. Such amounts shall be paid to the
Trustee at the time of
contribution. No contributions to the Trust by Participants shall be permitted
except with respect to
amounts necessary to meet tax withholding obligations.
 
5.02 Initial Investment. Any funds held by the Trust prior to investment in the
Common Stock
shall be invested by the Trustee in such interest-bearing account or accounts at
the Savings Bank as the
Trustee shall determine to be appropriate.
 
5.03 Investment of Trust Assets. Following approval of the Plan by stockholders
of the Parent
and receipt of any other necessary regulatory approvals, the Trust shall
purchase Common Stock of the
Parent in an amount equal to up to 100% of the Trust's assets, after providing
for any required withholding
as needed for tax purposes, provided, however, that the Trust shall not purchase
more than 173,632 shares
of Common Stock, representing 4% of the aggregate shares of Common Stock issued
by the Parent in the
Conversion. The Trustee may purchase shares of Common Stock in the open market
or, in the alternative,
may purchase authorized but unissued shares of the Common Stock or treasury
shares from the Parent
sufficient to fund the Plan Share Reserve.
 
5.04 Effect of Allocations, Returns and Forfeitures Upon Plan Share Reserves.
Upon the
allocation of Plan Share Awards under Sections 6.02 and 6.05, or the decision of
the Committee to return
Plan Shares to the Parent, the Plan Share Reserve shall be reduced by the number
of Shares subject to the
Awards so allocated or returned. Any Shares subject to an Award which are not
earned because of
forfeiture by the Participant pursuant to Section 7.01 shall be added to the
Plan Share Reserve.
 
Article VI
 
ELIGIBILITY; ALLOCATIONS
 
6.01 Eligibility. Employees and Directors Emeritus are eligible to receive Plan
Share Awards
within the sole discretion of the Committee. Directors who are not otherwise
Employees shall receive Plan
Share Awards pursuant to Section 6.05.
 
6.02 Allocations. The Committee will determine which of the Employees will be
granted Plan
Share Awards and the number of Shares covered by each Award, provided, however,
that in no event shall
any Awards be made which will violate the Charter or Bylaws of the Savings Bank
or its Parent or
Subsidiaries or any applicable federal or state law or regulation. In the event
Shares are forfeited for any
reason or additional Shares are purchased by the Trustee, the Committee may,
from time to time, determine
which of the Employees will be granted Plan Share Awards to be awarded from
forfeited Shares. In
selecting those Employees and Directors Emeritus to whom Plan Share Awards will
be granted and the
number of shares covered by such Awards, the Committee shall consider the prior
and anticipated future
position, duties and responsibilities of the Employees, the value of their prior
and anticipated future services
to the Savings Bank and its Subsidiaries, and any other factors the Committee
may deem relevant. All
actions by the Committee shall be deemed final, except to the extent that such
actions are revoked by the
Board. Notwithstanding anything herein to the contrary, in no event shall any
Participant receive Plan
Share Awards in excess of 25% of the aggregate Plan Shares authorized under the
Plan.
 
6.03 Form of Allocation. As promptly as practicable after a determination is
made pursuant
to Section 6.02 or Section 6.05 that a Plan Share Award is to be made, the
Committee shall notify the
Participant in writing of the grant of the Award, the number of Plan Shares
covered by the Award, and the
terms upon which the Plan Shares subject to the award may be earned. The date on
which the Committee
makes its award determination or the date the Committee so notifies the
Participant shall be considered the
date of grant of the Plan Share Awards as determined by the Committee. The
Committee shall maintain
records as to all grants of Plan Share Awards under the Plan.
 
6.04 Allocations Not Required. Notwithstanding anything to the contrary at
Sections 6.01,
6.02 or 6.05, no Employee shall have any right or entitlement to receive a Plan
Share Award hereunder,
such Awards being at the sole discretion of the Committee and the Board, nor
shall the Employees as a
group have such a right. The Committee may, with the approval of the Board (or,
if so directed by the
Board) return all Common Stock in the Plan Share Reserve to the Savings Bank at
any time, and cease
issuing Plan Share Awards.
 
6.05 Awards to Directors. Notwithstanding anything herein to the contrary, upon
the Effective
Date, a Plan Share Award consisting of 8,682 Plan Shares shall be awarded to
each Director of the Savings
Bank that is not otherwise an Employee. Such Plan Share Award shall be earned
and non-forfeitable at the
rate of one-fifth as of the one-year anniversary of the Effective Date and an
additional one-fifth following
each of the next four successive years during such periods of service as a
Director or Director Emeritus.
Further, such Plan Share Award shall be immediately 100% earned and
non-forfeitable in the event of the
death or Disability of such Director or Director Emeritus, or upon a Change in
Control of the Savings Bank
or Parent; provided that such accelerated vesting is not inconsistent with
applicable regulations of the Office
of Thrift Supervision ("OTS") or other applicable banking regulatory agency at
the time of such Change
in Control. Subsequent to the Effective Date, Plan Share Awards may be awarded
to newly elected or
appointed Directors of the Savings Bank by the Committee, provided that total
Plan Share Awards granted
to non-employee Directors of the Savings Bank shall not exceed 30% of the total
Plan Share Reserve in the
aggregate under the Plan or 5% of the total Plan Share Reserve to any individual
non-employee Director.
 
Article VII
 
EARNINGS AND DISTRIBUTION OF PLAN SHARES; VOTING RIGHTS
 
7.01 Earnings Plan Shares; Forfeitures.
(a) General Rules. Unless the Committee shall specifically state to the contrary
at the time
a Plan Share Award is granted, Plan Shares subject to an Award shall be earned
and non-forfeitable by a
Participant at the rate of one-fifth of such Award following one year after the
granting of such Award, and
an additional one-fifth following each of the next four successive years;
provided that such Participant
remains an Employee, Director, or Director Emeritus during such period.
Notwithstanding anything herein
to the contrary, in no event shall a Plan Share Award granted hereunder be
earned and non-forfeitable by
a Participant more rapidly than at the rate of one-fifth of such Award as of the
one year anniversary of the
date of grant and an additional one-fifth following each of the next four
successive years.
(b) Revocation for Misconduct. Notwithstanding anything herein to the contrary,
the Board
shall, by resolution, immediately revoke, rescind and terminate any Plan Share
Award, or portion thereof,
previously awarded under this Plan, to the extent Plan Shares have not been
delivered thereunder to the
Participant, whether or not yet earned, in the case of a Participant who is
discharged from the employ or
service of the Parent, Savings Bank or a Subsidiary for Cause, or who is
discovered after termination of
employment or service to have engaged in conduct that would have justified
termination for Cause. A
determination of Cause shall be made by the Board within its sole discretion.
(c) Exception for Terminations Due to Death or Disability. Notwithstanding the
general
rule contained in Section 7.01(a) above, all Plan Shares subject to a Plan Share
Award held by a Participant
whose employment or service with the Parent, Savings Bank or a Subsidiary
terminates due to death or
Disability, shall be deemed earned and nonforfeitable as of the Participant's
last date of employment or
service with the Parent, Savings Bank or Subsidiary and shall be distributed as
soon as practicable
thereafter.
(d) Exception for Termination after a Change in Control. Notwithstanding the
general rule
contained in Section 7.01 above, all Plan Shares subject to a Plan Share Award
held by a Participant shall
be deemed to be immediately 100% earned and non-forfeitable in the event of a
Change in Control of the
Parent or Savings Bank and shall be distributed as soon as practicable
thereafter; provided that such
accelerated vesting is not inconsistent with applicable regulations of the OTS
or other applicable banking
regulatory agency at the time of such Change in Control.
 
7.02 Accrual and Payment of Dividends. A holder of a Plan Share Award, whether
or not
earned, shall also be entitled to receive an amount equal to any cash dividends
declared and paid with
respect to shares of Common Stock represented by such Plan Share Award between
the date the relevant
Plan Share Award was granted to such Participant and the date the Plan Shares
are distributed. Such cash
dividend amounts shall be held in arrears under the Trust and distributed upon
the earning of the applicable
Plan Share Award. Such payment shall also include an appropriate amount of
earnings, if any, of the Trust
assets with respect to any cash dividends so distributed.
 
7.03 Distribution of Plan Shares.
(a) Timing of Distributions: General Rule. Except as provided in Subsections (d)
and (e)
below, Plan Shares shall be distributed to the Participant or his Beneficiary,
as the case may be, as soon
as practicable after they have been earned. No fractional shares shall be
distributed. Notwithstanding
anything herein to the contrary, at the discretion of the Committee, Plan Shares
may be distributed prior
to such Shares being 100% earned, provided that such Plan Shares shall contain a
restrictive legend
detailing the applicable limitations of such shares with respect to transfer and
forfeiture.
(b) Form of Distribution. All Plan Shares, together with any shares representing
stock
dividends, shall be distributed in the form of Common Stock. One share of Common
Stock shall be given
for each Plan Share earned. Payments representing cash dividends (and earnings
thereon) shall be made
in cash. Notwithstanding anything within the Plan to the contrary, upon a Change
in Control whereby
substantially all of the Common Stock of the Parent shall be acquired for cash,
all Plan Shares associated
with Plan Share Awards, together with any shares representing stock dividends
associated with Plan Share
Awards, shall be, at the sole discretion of the Committee, distributed as of the
effective date of such
Change in Control, or as soon as administratively feasible thereafter, in the
form of cash equal to the
consideration received in exchange for such Common Stock represented by such
Plan Shares.
(c) Withholding. The Trustee may withhold from any payment or distribution made
under
this Plan sufficient amounts of cash or shares of Common Stock necessary to
cover any applicable
withholding and employment taxes, and if the amount of such payment or
distribution is not sufficient, the
Trustee may require the Participant or Beneficiary to pay to the Trustee the
amount required to be withheld
in taxes as a condition of delivering the Plan Shares. The Trustee shall pay
over to the Parent, Savings
Bank or Subsidiary which employs or employed such Participant any such amount
withheld from or paid
by the Participant or Beneficiary.
(d) Timing: Exception for 10% Shareholders. Notwithstanding Subsection (a)
above, no Plan
Shares may be distributed prior to the date which is five years from the
effective date of the Conversion
to the extent the Participant or Beneficiary, as the case may be, would after
receipt of such Shares own in
excess of ten percent (10%) of the issued and outstanding shares of Common Stock
held by parties other
than Parent, unless such action is approved in advance by a majority vote of
disinterested directors of the
Board of the Parent. Any Plan Shares remaining undistributed solely by reason of
the operation of this
Subsection (d) shall be distributed to the Participant or his Beneficiary on the
date which is five years from
the effective date of the Conversion.
(e) Regulatory Exceptions. No Plan Shares shall be distributed, however, unless
and until
all of the requirements of all applicable law and regulation shall have been
fully complied with, including
the receipt of approval of the Plan by the stockholders of the Parent by such
vote, if any, as may be
required by applicable law and regulations as determined by the Board.
 
7.04 Voting of Plan Shares. After a Plan Share Award has become earned and
non-forfeitable,
the Participant shall be entitled to direct the Trustee as to the voting of the
Plan Shares which are associated
with the Plan Share Award and which have not yet been distributed pursuant to
Section 7.03, subject to
rules and procedures adopted by the Committee for this purpose. All shares of
Common Stock held by the
Trust as to which Participants are not entitled to direct, or have not directed,
the voting of such Shares,
shall be voted by the Trustee as directed by the Committee.
 
Article VIII
 
TRUST
 
8.01 Trust. The Trustee shall receive, hold, administer, invest and make
distributions and
disbursements from the Trust in accordance with the provisions of the Plan and
Trust and the applicable
directions, rules, regulations, procedures and policies established by the
Committee pursuant to the Plan.
 
8.02 Management of Trust. It is the intention of this Plan and Trust that the
Trustee shall have
complete authority and discretion with respect to the management, control and
investment of the Trust, and
that the Trustee shall invest all assets of the Trust, except those attributable
to cash dividends paid with
respect to Plan Shares not held in the Plan Share Reserve, in Common Stock to
the fullest extent
practicable, except to the extent that the Trustee determines that the holding
of monies in cash or cash
equivalents is necessary to meet the obligations of the Trust. In performing
their duties, the Trustees shall
have the power to do all things and execute such instruments as may be deemed
necessary or proper,
including the following powers:
(a) To invest up to one hundred percent (100%) of all Trust assets in the Common
Stock
without regard to any law now or hereafter in force limiting investments for
Trustees or other
fiduciaries. The investment authorized herein may constitute the only investment
of the Trust, and
in making such investment, the Trustee is authorized to purchase Common Stock
from the Parent
or from any other source, and such Common Stock so purchased may be outstanding,
newly issued,
or treasury shares.
(b) To invest any Trust assets not otherwise invested in accordance with (a)
above in such
deposit accounts, and certificates of deposit (including those issued by the
Savings Bank),
obligations of the United States government or its agencies or such other
investments as shall be
considered the equivalent of cash.
(c) To sell, exchange or otherwise dispose of any property at any time held or
acquired by the
Trust.
(d) To cause stocks, bonds or other securities to be registered in the name of a
nominee,
without the addition of words indicating that such security is an asset of the
Trust (but accurate
records shall be maintained showing that such security is an asset of the
Trust).
(e) To hold cash without interest in such amounts as may be in the opinion of
the Trustee
reasonable for the proper operation of the Plan and Trust.
(f) To employ brokers, agents, custodians, consultants and accountants.
(g) To hire counsel to render advice with respect to their rights, duties and
obligations
hereunder, and such other legal services or representation as they may deem
desirable.
(h) To hold funds and securities representing the amounts to be distributed to a
Participant or
his Beneficiary as a consequence of a dispute as to the disposition thereof,
whether in a segregated
account or held in common with other assets.
(i) As may be directed by the Committee or the Board from time to time, the
Trustee shall
pay to the Saving Bank earnings of the Trust attributable to the Plan Share
Reserve.
Notwithstanding anything herein contained to the contrary, the Trustee shall not
be required to
make any inventory, appraisal or settlement or report to any court, or to secure
any order of a court for the
exercise of any power herein contained, or to maintain bond.
 
8.03 Records and Accounts. The Trustee shall maintain accurate and detailed
records and
accounts of all transactions of the Trust, which shall be available at all
reasonable times for inspection by
any legally entitled person or entity to the extent required by applicable law,
or any other person determined
by the Committee.
 
8.04 Earnings. All earnings, gains and losses with respect to Trust assets shall
be allocated in
accordance with a reasonable procedure adopted by the Committee, to bookkeeping
accounts for
Participants or to the general account of the Trust, depending on the nature and
allocation of the assets
generating such earnings, gains and losses. In particular, any earnings on cash
dividends received with
respect to shares of Common Stock shall be allocated to accounts for
Participants, except to the extent that
such cash dividends are distributed to Participants, if such shares are the
subject of outstanding Plan Share
Awards, or, otherwise to the Plan Share Reserve.
 
8.05 Expenses. All costs and expenses incurred in the operation and
administration of this Plan,
including those incurred by the Trustee, shall be paid by the Savings Bank.
 
8.06 Indemnification. Subject to the requirements and limitations of applicable
laws and
regulations, the Parent and the Savings Bank shall indemnify, defend and hold
the Trustee harmless against
all claims, expenses and liabilities arising out of or related to the exercise
of the Trustee's powers and the
discharge of their duties hereunder, unless the same shall be due to their gross
negligence or willful
misconduct.
 
Article IX
 
MISCELLANEOUS
 
9.01 Adjustments for Capital Changes. The aggregate number of Plan Shares
available for
issuance pursuant to the Plan Share Awards and the number of Shares to which any
Plan Share Award
relates shall be proportionately adjusted for any increase or decrease in the
total number of outstanding
shares of Common Stock issued subsequent to the effective date of the Plan
resulting from any split,
subdivision or consolidation of the Common Stock or other capital adjustment,
change or exchange of the
Common Stock, or other increase or decrease in the number or kind of shares
effected without receipt or
payment of consideration by the Parent.
 
9.02 Amendment and Termination of the Plan. The Board may, by resolution, at any
time,
amend or terminate the Plan. The power to amend or terminate the Plan shall
include the power to direct
the Trustee to return to the Parent all or any part of the assets of the Trust,
including shares of Common
Stock held in the Plan Share Reserve, as well as shares of Common Stock and
other assets subject to Plan
Share Awards which have not yet been earned by the Participants to whom they
have been awarded.
However, the termination of the Trust shall not affect a Participant's right to
earn Plan Share Awards and
to the distribution of Common Stock relating thereto, including earnings
thereon, in accordance with the
terms of this Plan and the grant by the Committee or the Board. Notwithstanding
the foregoing, no action
of the Board may increase (other than as provided in Section 9.01 hereof) the
maximum number of Plan
Shares permitted to be awarded under the Plan as specified at Section 5.03,
materially increase the benefits
accruing to Participants under the Plan or materially modify the requirements
for eligibility for participation
in the Plan unless such action of the Board shall be subject to ratification by
the stockholders of the Parent.
 
9.03 Nontransferable. Plan Share Awards and rights to Plan Shares shall not be
transferable
by a Participant, and during the lifetime of the Participant, Plan Shares may
only be earned by and paid
to the Participant who was notified in writing of the Award by the Committee
pursuant to Section 6.03.
No Participant or Beneficiary shall have any right in or claim to any assets of
the Plan or Trust, nor shall
the Parent, Savings Bank, or any Subsidiary be subject to any claim for benefits
hereunder.
 
9.04 No Employment Rights. Neither the Plan nor any grant of a Plan Share Award
or Plan
Shares hereunder nor any action taken by the Trustee, the Committee or the Board
in connection with the
Plan shall create any right, either express or implied, on the part of any
Participant to continue in the
employ or service of the Parent, Savings Bank, or a Subsidiary thereof.
 
9.05 Voting and Dividend Rights. No Participant shall have any voting or
dividend rights of
a stockholder with respect to any Plan Shares covered by a Plan Share Award,
except as expressly provided
in Sections 7.02 and 7.04 above, prior to the time said Plan Shares are actually
distributed to such
Participant.
 
9.06 Governing Law. The Plan and Trust shall be governed by and construed under
the laws
of the State of Missouri, except to the extent that Federal Law shall be deemed
applicable.
 
9.07 Effective Date. The Plan shall be effective as of the date of approval of
the Plan by
stockholders of the Parent, subject to the receipt of approval or non-objection
by the OTS or other
applicable banking regulator, if applicable.
 
9.08 Term of Plan. This Plan shall remain in effect until the earlier of (i)
termination by the
Board, (ii) the distribution of all assets of the Trust, or (iii) 21 years from
the Effective Date. Termination
of the Plan shall not effect any Plan Share Awards previously granted, and such
Plan Share Awards shall
remain valid and in effect until they have been earned and paid, or by their
terms expire or are forfeited.
 
9.09 Tax Status of Trust. It is intended that the Trust established hereby shall
be treated as a
grantor trust of the Savings Bank under the provisions of Section 671 et seq. of
the Internal Revenue Code
of 1986, as amended, as the same may be amended from time to time.
 
